Citation Nr: 0434481	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  99-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
anxiety state, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney-
at-law


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The matter was remanded by the Board 
in December 2000.  It is now once again before the Board for 
disposition.  

The Board asked the veteran in October 2004 to clarify which 
veterans' service organization represented him before VA.  
The record contains a retainer agreement, dated by the 
veteran in September 2004 and by the attorney in October 
2004, appointing an attorney to represent the veteran in all 
pending VA claims.  Notably, the attorney has not presented 
any evidence or argument on behalf of the veteran concerning 
the claim now before the Board on appeal.


FINDING OF FACT

The veteran's service-connected psychoneurosis, anxiety 
state, is manifested by occupational and social impairment 
with deficiencies in most areas, but has not resulted in 
total social and occupational impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's psychoneurosis, anxiety state, 
and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted in 
2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The regulations add nothing of substance to the new law, and 
the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a March 2001 
RO letter to the veteran informed the veteran that VA needed 
medical evidence showing his service-connected condition had 
worsened.  The letter to the veteran requested that he 
furnish the names and addresses of all private and VA health 
care providers who had treated him for his service-connected 
psychoneurosis, anxiety state, and non-service connected 
history of dementia secondary to cerebrovascular accident.  
He was told to tell VA of the dates and places of any recent 
treatment at a VA facility or at VA expense and that VA would 
obtain such records.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2001 RO letter informed the veteran that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claim and that VA would help him get such things 
as relevant evidence in the custody of a federal department 
or agency, including VA medical records, Vet Center records, 
service medical records, Social Security Administration 
records, or evidence from other federal agencies.  
Additionally, the letter stated that VA had a duty to examine 
veterans or obtain a medical opinion if the examination or 
opinion is necessary to make a decision on a claim for 
compensation.      

In addition, the supplemental statement of the case (SSOC), 
issued in November 2003, reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the November 2003 
SSOC included the language of 38 C.F.R. § 3.159(b)(1).  The 
March 2001 VCAA notice, combined with the supplemental 
statement of the case, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a clam for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  The veteran has been provided such notice and 
process in this case.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, VA has, indeed, 
afforded the veteran VA examinations to assess the nature and 
severity of his service-connected psychoneurosis, anxiety 
state.  Additionally, although repeated attempts to locate 
the veteran's Social Security file were not successful, a 
March 2003 Report of Contact stated that the veteran's 
benefits were changed from disability to retirement in August 
1986.  As such, the records, if still in existence, would not 
be relevant in determining the current nature and severity of 
the veteran's service-connected condition on appeal.  VA has 
also obtained the records of VA treatment.  There is no 
indication that additional pertinent medical records exist.  
In short, the Board concludes that VA has fulfilled its duty 
to assist the claimant in developing the evidence in support 
of the claim.   

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				   II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The record shows that service connection was granted and an 
initial 50 percent disability evaluation was assigned for 
psychoneurosis, anxiety state, in 1945.  The disability 
evaluation was reduced to 10 percent in 1947.  The 10 percent 
rating remained in effect until 1985, when it was increased 
to 30 percent.  It was again increased, to 50 percent, 
effective from February 1991.  The veteran's condition is 
rated under 38 C.F.R. § 4.130 Diagnostic Code (DC) 9400 and 
is currently evaluated as 50 percent disabling.

Under DC 9400, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9400 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The medical evidence includes an April 1998 VA treatment note 
which stated that the veteran was alert and oriented times 
three.  He did not know the day of the week, but correctly 
named the month and year.  He did not have psychotic symptoms 
or suicidal or homicidal ideation.  He was forgetful and 
confused at times.  He was noted to be coherent.  The 
assessment was history of generalized anxiety disorder.  The 
examiner stated that the veteran had a gradual increase in 
problems with memory and being confused and stated that the 
veteran teared easily and had a problem with cognition.  The 
examiner stated that the veteran probably had some dementia 
and that this could have accounted for his negative thoughts, 
anger, and past paranoid delusions about his wife's 
activities.  A VA progress note, dated August 17, 1998, 
reported that the veteran was talkative, alert and oriented 
times three, and his mood was depressed.  His memory for 
remote and recent events appeared fairly clear.  He was 
cooperative.  The diagnosis was generalized anxiety disorder.  
An April 1999 VA treatment note listed an impression of 
generalized anxiety disorder with early signs of dementia.  
Some paranoia was noted.                    

A May 1999 VA examination report which noted his current 
status was described as easily upset over everything, that he 
couldn't do anything, which upset him even more, and anxious 
most of the time.  He reported that he has just had his 
seventh cerebrovascular accident.  He admitted to a history 
of hallucinations (visual) soon after returning from 
treatment of his cerebrovascular accident.  He denied a 
history of auditory hallucinations.  He also denied a history 
of homicidal thoughts.  He did state that he had a remote 
history of suicidal thoughts, but denied attempts to harm 
himself and denied recent thoughts of suicide.  He reported 
impairment of his recent memory, but stated that he believed 
his remote memory was intact.  He frequently became 
disoriented, forgetting to turn off appliances and forgetting 
the names of familiar people.  It was stated that his wife, 
who was present during the examination, stated that his 
memory and comprehension had slowly decreased over the past 
few years.  It was reported that the veteran believed people 
did things they really did not do and that he raised his 
voice when angry, but that he did not destroy property.  The 
veteran also reported nightmares.  His last employment was 
reported to have been in Los Angeles as a construction 
superintendent in 1978; he stated he left because of 
psychiatric illness.  

Upon examination, he was reported as being a well developed, 
well nourished, appropriately dressed, adequately groomed 
male who exhibited a residual speech deficit from a 
cerebrovascular accident.  There was no flight of ideas or 
looseness of associations.  His mood was slightly irritable 
as was his affect.  He denied hallucinations during the 
interview.  He expressed no identifiable delusions.  He also 
denied homicidal or suicidal thoughts.  He was precisely 
oriented to person, place, month, and year, but was unable to 
give the day of the month.  Remote and recent memory were 
reported to be adequate, but immediate recall was poor.  He 
was estimated to be of average intelligence.  Judgment to 
avoid common danger was adequate.  Abstracting ability was 
fair and insight was good.  The examiner stated that the 
veteran gave a history of dementia secondary to 
cerebrovascular accident as well as generalized anxiety 
disorder.  His GAF was listed as 50.  His medications were 
noted to be Diazepam and diabetic medication.

A February 9, 2001 VA treatment record listed an impression 
of generalized anxiety disorder and dementia, not otherwise 
specified.  His GAF score was listed as 40.  A February 22, 
2001 VA treatment record stated that the veteran's main 
problem was that he could not sleep.  He admitted that his 
nerves had gotten worse after his wife left him and admitted 
some feelings of depression.  He did not report suicidal or 
homicidal ideation.  A June 2001 VA treatment record noted 
that the veteran reported that sleep was a major problem for 
him.  A GAF score of 41 was listed.  A July 2001 VA treatment 
record stated that the veteran's appearance, speech, mood, 
affect, and orientation were within normal ranges.  He had no 
hallucinations or delusions.  He had homicidal ideation, but 
no plan.  He was noted to have some depression and anger, and 
that he worried regarding a recent divorce settlement.  His 
GAF score was 41.  A September 2001 VA treatment record 
stated that the veteran had not suicidal or homicidal 
ideation.  A February 2002 VA treatment record noted that the 
veteran's appearance and speech were within normal limits.  
His mood was depressed and his affect was blunted.  He also 
had delusions which the examiner stated were mild to moderate 
persecutory.  He did not have hallucinations and was not 
homicidal or suicidal.  His GAF score was 41.  A May 2002 VA 
treatment record noted that the veteran's appearance, speech, 
mood, orientation, and affect were all within normal limits.  
He did not have delusions or hallucinations, and he was not 
suicidal or homicidal.  The impression was depressive 
disorder, not otherwise specified; generalized anxiety 
disorder; dementia, not otherwise specified; and it was noted 
that there were indications of improvement on current 
psychotropics.  His GAF score was 43.  The same was listed in 
an August 2002 VA treatment record.  A November 2002 VA 
treatment record stated that the veteran continued to report 
visual hallucinations, which the examiner stated was thought 
to be related to his macular degeneration.  His GAF score was 
43.  A February 2003 VA treatment record noted that his 
appearance, mood, orientation, and affect were within normal 
limits, but that his speech was typical of mild dementia, 
stating that there was a tendency toward circumstantiality 
and tangentiality.  The impression was generalized anxiety 
disorder; depression, not otherwise specified; and dementia, 
not otherwise specified, probably related to an old 
cerebrovascular accident.  His GAF score was 43.  
  
An April 14, 2003 VA mental disorders examination report 
noted that the veteran was alert, oriented to time, place, 
and year.  He knew what was going on in the world, such as 
the war in Iraq, and he knew the president's name.  It was 
reported that he had nightmares in the past.  The veteran 
reported having visual hallucinations for that past eight 
years.  He stated that he feels depressed and upset if things 
go wrong.  He claimed his appetite was okay and denied any 
weight changes.  He stated that he cried sometimes because it 
was "hell to get old."  He also reported that he heard 
voices.  

The veteran was calm and cooperative and, at times, was 
visibly angry when talking about his wife and the $500 check 
he had to write to her every month.  He was well shaven and 
wearing good clothes.  His speech was goal directed with 
normal tone and rhythm.  He reported visual and auditory 
hallucinations with no suicidal or homicidal ideas.  His 
affect was appropriate.  Cognitive function revealed the 
veteran to be alert and oriented to time, place, and name.  
Serial threes were good.  He was unable to spell the word 
chair backwards.  His abstraction was good.  He was able to 
remember only 1/3 objects after five minutes.  When asked 
about insight, the veteran reportedly indicated he was worn 
out and said he had trouble living because of lack of money.  
Axis I diagnoses were past history of neurosis (probable 
post-traumatic stress disorder); major depressive disorder 
with psychosis; and rule out psychosis, not otherwise 
specified (secondary to multiple strokes).  His GAF score was 
50.  

The examiner stated that he did not find any objective 
findings or memory impairment or functional impairment due to 
past history of stroke.  The examiner stated that he seemed 
to be suffering from depression with psychosis.  He stated 
that whether or not this psychosis was secondary to the 
stroke was unclear.  

In an addendum, the examiner stated that he had reviewed the 
VA examination report of April 16, 2003.  He stated that his 
final diagnosis was as follows:  Axis I diagnoses were 
generalized anxiety disorder, by history; dementia, not 
otherwise specified, mild, and likely of vascular etiology; 
depressive disorder, not otherwise specified; and psychosis, 
not otherwise specified.  His current GAF score was listed as 
50 secondary to anxiety disorder and 40 secondary to 
dementia.  The examiner stated that the veteran's anxiety 
disorder had gotten worse due to his divorce, stating that 
his wife was a supportive figure and now, due to the absence 
of that, his anxiety has increased.  The examiner stated that 
it was unclear whether or not the veteran could handle his VA 
finances with 100 percent certainty and confidence, given the 
psychological testing revealing some mild degree of cognitive 
difficulties.  

An April 16, 2003 VA post-traumatic stress disorder 
examination report noted that the veteran had retired due to 
physical complications after multiple cerebrovascular 
accidents for the past twenty-five years.  It was noted that 
the veteran stated he could not remember what happens short-
term, but that he could remember things from many years ago.  
He was casually attired in weather-appropriate clothing, but 
it was noted that he had some bloodstains on the left sleeve 
of his shirt.  He was noted to be accurate and to be able to 
provide an accurate autobiographical history.  He did not 
show signs of significant mood swings, anger, or 
irritability.  He was reported to have completed test items 
in an adequate and appropriate amount of time.  There did not 
appear to be any significant factors that interfered with the 
validity of test results.  The report stated that the veteran 
had been placed on Temazepam and Celexa, as well as 
Quetiapine for his mood disorders.  When discussing his past 
employment, the veteran stated that his nerves messed him up, 
which the report stated was a reference to significant 
anxiety and irritability that caused problems both 
occupationally and socially.  He reported being married four 
times, all or which ended in divorce.  He reported having a 
major cerebrovascular accident in 1977 and several strokes 
thereafter.  He reported that his memory problems began after 
his first stroke over twenty-five years ago.  The veteran 
complained of irritability and mood instability that predated 
the strokes.  The veteran was living by himself and hired 
help to cook and clean for him.  He stated that he would 
forget some activities performed or things that had been told 
to him, but that he did not forget to take his medications.  
He stated that he did not become confused in most situations 
and denied being dependent on any individuals.  He was noted 
to live a pretty solitary existence.  

The veteran's mood was mildly irritable and anxious.  His 
affect was broad in range.  His thought processes were goal 
directed and organized.  He did not evidence overt signs of 
psychosis in terms of delusional thinking and did not report 
hallucinations.  His attention and concentration were 
reported to have been very good.  His memory showed some 
impairment.  His judgment and insight were fair over the 
long-term.  His intellect appeared top be at least average.  
Results of the Dementia Rating Scale indicated a mild level 
of overall cognitive limitations with mild constructional 
dyspraxia, conceptualization, or executive functional 
impairment, as well as memory impairment.  He did not show 
impairment of attention or initiation perseveration deficits.  
He appeared to have more limitations in auditory memory than 
in visual memory tasks.  

The Rey Auditory Verbal Learning Test (RAVLT), which is an 
assessment of memory functioning (primarily a verbal task) 
did not show deficits in immediate recall of word lists 
presented.  He did show significant impairment in retention 
of information upon introduction of a distractor list of 
words, was well as after a twenty minute delay.  He also 
showed significant recognition impairment as well.  However, 
his recognition of distractor variables was not in the 
significantly impaired range.  The examiner stated that he 
was likely showing retrograde interference, losing more 
remotely learned material.  His level of impairment was noted 
to be at least in the mild range in terms of this test or 
technique.      

The Controlled One-Word Association Test, an assessment of 
verbal fluency and word fluency, showed significant 
impairment in letter fluency, generating words beginning with 
a specified letter.  Category fluency was also significantly 
impaired, showing deficits of fluency and immediacy.  The 
examiner stated that, generally, a pattern in which one 
performs more poorly in fluency tasks over recall is 
indicative of a vascular dementia.  The examiner expressed 
the opinion that the veteran did not show a pattern 
significant for Alzheimer's type dementia. The Axis I 
diagnoses were generalized anxiety disorder, by history; 
dementia, not otherwise specified, mild and likely of 
vascular etiology.  The examiner noted the veteran appeared 
to have a mild impairment reflective of a vascular nature.  
He did not exhibit significant mood factors during testing 
that would indicate significant interference for a 
pseudodementia for depressive and anxiety symptoms.  His GAF 
was listed as 41 and 45 was noted to be the highest score in 
the past year.    

An August 2003 VA examination report stated that the veteran 
reported an increase in worrying and being depressed since 
his wife left him.  He stated that he stayed on edge, was 
irritable with tense muscles, and was angry.  He also 
reported sleep disturbance and reported taking psychotropic 
medication to help with sleep.  The veteran's daughter, who 
was present at the examination, stated that the veteran had 
been worrying more, was more irritable, anxious, and 
depressed.  The veteran also reported a loss of energy.  He 
denied any suicidal or homicidal ideas.  The veteran reported 
that his anxiety was causing significant distress.  He 
reported that his neighbors no longer wanted him to be around 
them, indicating to him that he had a nasty personality.  The 
veteran reported nightmares and flashbacks.  He also reported 
a decrease in his happiness and smiling.  He reported 
occasional auditory hallucinations at night, but denied 
visual hallucinations.  He did not report any paranoid 
thoughts.  The examiner stated that the diagnoses remained 
the same as in the April 14, 2003 report.  Specifically, the 
Axis I diagnoses were generalized anxiety disorder, not 
otherwise specified (previous diagnosis of psychoneurosis); 
dementia, not otherwise specified (as suggested by 
psychological testing); depressive disorder, not otherwise 
specified; and psychosis, not otherwise specified.  His GAF 
score was listed as 45.  The examiner stated that the veteran 
was definitely showing signs and symptoms of mixed anxiety 
and depression.  The examiner stated that, until further 
observations, were carried out, the veteran should be 
considered not fit to handle VA finances.  

A January 2004 VA treatment record noted that the veteran's 
appearance, speech, affect, and orientation were within 
normal limits and that his mood was within normal limits for 
the current circumstances.  He was not suicidal or homicidal 
and did not have delusions, but was noted to be suspicious of 
VA's efforts to help him.  He did not have hallucinations, 
but reported occurrence of old visual hallucinations on 
occasion when at home alone.  His GAF score was 43.  A March 
2004 VA treatment record noted that his appearance, speech, 
affect, and orientation were within normal limits.  He did 
not have delusions or hallucinations, and he was not suicidal 
or homicidal.  However, he was noted to have mild depression.  
His GAF score was 43.  An April 2004 VA treatment record 
noted that the veteran's appearance, speech, mood, affect, 
and orientation were within normal limits.  He did not have 
delusions and he was not suicidal or homicidal.  It was 
stated that he did not have current hallucinations, but the 
veteran reported to the examiner that he continued to see 
things at home.  His GAF score was 43.      

A June 2004 VA mental disorders examination report stated 
that the veteran reported that he had diabetes, that his 
arthritis was giving him trouble, and that his nerves were 
getting worse.  He also indicated that he had trouble 
sleeping, stating that he had to "take stuff to sleep."  He 
also indicated that if he was awakened he had difficulty 
falling back asleep.  Additionally, the veteran stated that 
he became irritated.  He was noted to be taking Quetiapine 
100 mg, half strength, and Hydroxyzine 25 mg every six hours, 
as occasion required.  

The veteran reported having had nine major strokes and Type 
II diabetes mellitus for about ten or eleven years.  The 
examiner stated that the veteran was capable of attending to 
his personal needs, but that his social life was severely 
restricted.

The examiner stated that the veteran was well developed and 
well nourished and noted to be cooperative, attentive, and 
friendly.  The examiner also stated that he was frank with 
his answers and that there was no evasiveness or guarding 
detected.  His speech was normal in rate and volume.  The 
veteran described his mood as very anxious.  His affect was 
somewhat depressed, but he smiled and laughed appropriately 
and he exhibited a normal amount and range of expression.  
His emotional expression was appropriate to the thought 
content and he did not exhibit symptoms suggestive of a 
thought disorder.  He reported hearing his daughter's voice 
while asleep, which the examiner stated was considered more 
in the nature of a pseudo-hallucinatory phenomenon than 
anything else.  His memory was relatively intact, in all 
spheres; that is, for remote memory, retention, and recall.  
Orientation as to person, place, and time was within normal 
limits and his intelligence was gauged to be about average.  
Insight was considered fair, and judgment to avoid the common 
dangers was preserved.  The Axis I diagnoses were anxiety 
disorder, not otherwise specified; and relational problem, 
not otherwise specified.  His GAF score was listed as 45.  
This was also noted to be the highest score for the past 
year.  The examiner stated that whatever memory difficulties 
the veteran may have were not evident on the examination.  He 
also stated that no diagnosis of dementia was entered.  The 
examiner stated that, in view of the fact that the veteran 
did not exhibit evidence of psychosis or dementia, and 
appeared to be of sound mind, he was considered competent to 
handle financial matters in his own best interest.        

The Board finds that the foregoing evidence, overall, shows 
that the veteran is shown to have occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 70 
percent rating is warranted.  In this regard, the veteran's 
symptoms include anger, nightmares, and occasional 
hallucinations or delusions.  The evidence does indicate that 
the veteran has an inability to establish and maintain 
effective relationships.  For example, the August 2003 VA 
examination report noted that the veteran reported that his 
neighbors no longer wanted him to be around them, stating 
that they told him he had a nasty personality.  Also, he has 
been divorced since the current claim began, and it has been 
noted that his social life is constricted.  The evidence does 
not show that he suffers from obsessional rituals that 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  There are, 
however, indications that the veteran has difficulty in 
adapting to stressful circumstances.  In this regard, the 
Board notes that the April 14, 2003 VA examination report 
noted that the veteran stated he would feel depressed and 
upset when things went wrong.  

In evaluating the evidence in this case, the Board notes that 
the veteran's GAF scores have ranged from 40 to 50.  Under 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 
1994, (DSM-IV) (and also in the DSM-III), a GAF range of 41 
to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
range of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

In an addendum to the April 14, 2003 VA examination report, 
the examiner stated that he had reviewed the April 16, 2003 
VA examination report.  He listed the veteran's GAF score as 
50 secondary to anxiety disorder and 40 secondary to 
dementia.  The examiner stated that the veteran's anxiety 
disorder had gotten worse due to his divorce.  The examiner 
in the June 2004 VA examination report listed the veteran's 
GAF score as 45.  He stated that whatever memory difficulties 
the veteran may have were not evident on the examination.  
Furthermore, no diagnosis of dementia was entered.  In this 
regard, the examiner stated that the veteran did not exhibit 
evidence of psychosis or dementia.   

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9400 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  
Although some of the medical evidence notes delusions and 
hallucinations by the veteran, there is no indication that 
either could be characterized as persistent.  Furthermore, 
the medical evidence does not show that the veteran exhibits 
grossly inappropriate behavior, has a persistent danger of 
hurting oneself or others, has an intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene), has disorientation to time or 
place, or has memory loss for names of close relatives, one's 
own occupation, or one's own name.  Additionally, the 
veteran's thought processes were not recorded as being 
illogical or incoherent.  While there obviously is social and 
occupational impairment present, there is nothing in the 
record to establish total social and occupational impairment.  
Accordingly, it is concluded that a 70 percent rating, but no 
higher, is warranted for the veteran's service-connected 
psychoneurosis, anxiety state.    




ORDER

A rating of 70 percent, and no more, for psychoneurosis, 
anxiety state, is granted, subject to the regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



